 
 
IV
110th CONGRESS 
2d Session 
S. CON. RES. 101 
IN THE HOUES OF REPRESENTATIVES 

September 24, 2008
Referred to the Committee on Education and Labor

CONCURRENT RESOLUTION 
Honoring the University of Nebraska at Omaha for its 100 years of commitment to higher education. 
 
 
Whereas local leaders in the Omaha area formed a corporation known as the University of Omaha on October 8, 1908, for the promotion of sound learning and education; 
Whereas on September 14, 1909, the first 26 University of Omaha students gathered in Redick Hall, located west of 24th and Pratt Streets in the city of Omaha; 
Whereas during the first 10 years of existence, the key division of the University of Omaha was Liberal Arts College, designed to produce a well-rounded and informed student; 
Whereas in 1910, the University of Nebraska announced it would accept all University of Omaha coursework as equivalent to its own, a milestone in terms of recognition for the new institution and acknowledgement of its substantial and respected curriculum; 
Whereas in December 1916, the University of Omaha students had a farewell party for Redick Hall and moved into their new building, a 3-story, 30-classroom building named Joslyn Hall; 
Whereas in 1929, the University of Omaha board of trustees and the people of Omaha voted to create the new Municipal University of Omaha to replace the old University of Omaha on May 30, 1930; 
Whereas in 1936, the Municipal University of Omaha acquired 20 acres of land north of Elmwood Park and south of West Dodge Street, which would become the site of the present-day campus; 
Whereas the University dedicated its beautiful Georgian-style administration building in November 1938, capable of accommodating a student body of 1,000; 
Whereas the increased enrollment of World War II veterans in 1945 due to the Montgomery GI Bill led to the completion of several new buildings, including a field house, library, student center, and engineering building; 
Whereas in 1950, the College of Education was separated from the College of Arts and Sciences, and within 3 years 1/3 of all teachers in Omaha public schools held degrees from the Municipal University; 
Whereas the College of Business Administration was founded in 1952, and the business community responded by creating internship programs for accounting, insurance, real estate, and retailing at major firms and for students interested in the field of television at station KMTV; 
Whereas 12,000 members of the military, including 15 who rose to the rank of general, were able to receive a Bachelor of General Education degree through the College of Adult Education Bootstrap program; 
Whereas the University received a Reserve Officers' Training Corps (ROTC) unit in July 1951; 
Whereas Municipal University became a leader in radio-television journalism by founding its own radio station in 1951, and in 1952 became the first institution in the Midwest to offer courses by television; 
Whereas Municipal University became part of the University of Nebraska system in July 1968, and was renamed the University of Nebraska at Omaha, its present-day name; 
Whereas in 1977, the North Central Association of Colleges and Secondary Schools gave the University of Nebraska at Omaha the highest rating possible; 
Whereas in an effort to gain a more suitable location for conferences and an off-campus class site, the University opened the Peter Kiewit Conference Center in 1980; 
Whereas the University has established innovative programs that enrich the community through service learning, support of the arts, outreach programs for business, education, and government, and creation of dual-enrollment programs for Nebraska high school students; 
Whereas the University has 90,000 graduates, with nearly half of those still residing, raising families, and building careers in the Omaha metropolitan area; and 
Whereas the year 2008 is the 100th anniversary of the founding of the University of Nebraska at Omaha, and the activities to commemorate its founding will begin on October 8, 2008: Now, therefore, be it  
 
That Congress congratulates the University of Nebraska at Omaha on its 100 years of outstanding service to the city of Omaha, the State of Nebraska, the United States, and the world in fulfilling its mission of providing sound learning and education. 
 
  Passed the Senate September 23 (legislative day, September 17), 2008. Nancy Erickson, Secretary   
